  Case 20-10885-elf         Doc 43-1 Filed 07/10/20 Entered 07/10/20 16:41:38               Desc
                                   Service List Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                        :
                                              :
         Jami L. Lemerise                     :       Case No.: 20-10885(ELF)
                                              :
         Debtor(s)                            :       Chapter 13



                                 CERTIFICATE OF SERVICE
        I, Brad J. Sadek, Esq., hereby certify that on July 10, 2020, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, the Trustee, all
secured, priority and affected creditors per the address provided on their Proof of Claims and on the
following parties:

                                     Atlas Acquisitions, LLC
                                         294 Union Street
                                      Hackensack, NJ 07601

                             Avi Schild, CEO Atlas Acquisitions, LLC
                                          294 Union Street
                                       Hackensack, NJ 07601

                                        Gina Drosos, CEO
                                 Sterling Jewelers and Kay Jewelers
                                          375 Ghent Road,
                                        Fairlawn, OH 44333

                                           Kay Jewelers
                                         375 Ghent Road
                                        Fairlawn, OH 44333

                                         Sterling Jewelers
                                          375 Ghent Road
                                        Fairlawn, OH 44333

                                                      Very Truly Yours,

July 10, 2020                                         /s/ Brad J. Sadek, Esquire
                                                      Brad J. Sadek, Esquire
                                                      Sadek & Cooper Law Offices
                                                      1315 Walnut St, Suite 502
                                                      Philadelphia, Pa 19107
                                                      (215) 545-0008
Case 20-10885-elf   Doc 43-1 Filed 07/10/20 Entered 07/10/20 16:41:38   Desc
                           Service List Page 2 of 2
